        Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 1 of 74




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      11 Cr. 1032-07 (PAE)
                        -v-
                                                                             ORDER
 ALFRED LAFORD,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from the mother of defendant Alfred Laford,

addressing the conditions of Mr. Laford’s confinement. The Court asks Mr. Laford’s trial

counsel, Telesforo Del Valle, Esq., to investigate these concerns and to notify the Court, by letter

due March 12, 2021, whether Mr. Laford seeks any relief within this Court’s competence.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 2 of 74

                                               11-CR-1032-07 D&F
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 3 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 4 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 5 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 6 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 7 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 8 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 9 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 10 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 11 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 12 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 13 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 14 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 15 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 16 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 17 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 18 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 19 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 20 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 21 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 22 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 23 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 24 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 25 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 26 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 27 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 28 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 29 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 30 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 31 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 32 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 33 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 34 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 35 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 36 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 37 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 38 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 39 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 40 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 41 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 42 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 43 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 44 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 45 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 46 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 47 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 48 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 49 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 50 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 51 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 52 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 53 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 54 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 55 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 56 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 57 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 58 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 59 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 60 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 61 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 62 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 63 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 64 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 65 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 66 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 67 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 68 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 69 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 70 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 71 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 72 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 73 of 74
Case 1:11-cr-01032-PAE Document 2588 Filed 02/18/21 Page 74 of 74
